Citation Nr: 0017673	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands and face.

2.  Entitlement to an increased (compensable) rating for a 
left knee disorder. 

3.  Entitlement to an increased (compensable) rating for a 
right knee disorder. 

4.  Entitlement to an increased evaluation for essential 
hypertension, currently rated 10 percent disabling. 

5.  Entitlement to an increased evaluation for residuals of 
frostbite of the left foot, currently rated 10 percent 
disabling. 

6.  Entitlement to an increased evaluation for residuals of 
frostbite of the right foot, currently rated 10 percent 
disabling. 

7.  Entitlement to an increased evaluation for chronic tinea 
cruris (claimed as a rash between the legs), currently rated 
10 percent disabling. 

8.  Entitlement to an increased (compensable) rating for a 
low back disorder.

9.  Entitlement to an increased (compensable) rating for a 
prostate disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1998.

The appeal arises from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, in pertinent part, denying 
service connection for frostbite of the hands and face, and 
granting service connection and assigning noncompensable 
ratings for left and right knee disorders, essential 
hypertension, lumbosacral strain, and mild prostate 
enlargement; and granting service connection and assigning 10 
percent ratings for residuals of frostbite of the left foot 
and right foot, and for tinea cruris.  

By a January 1999 decision, the RO granted an increased 
rating to 10 percent disabling for the veteran's essential 
hypertension.  





FINDING OF FACT

The veteran's claim for service connection for residuals of 
frostbite of the hands and face is not plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for residuals of frostbite of the hands 
and face.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

Service medical records show the veteran was treated for 
assessed first degree cold weather injury to the feet in 
November 1980.  However, the veteran did not then complain of 
any cold weather injury to the hands or face, and no such 
disorders were identified upon medical treatment at that 
time.  

Service medical records as a whole, including the veteran's 
periodic service examinations and his service retirement 
examination in December 1997, include no complaints, 
findings, diagnoses, or treatments for cold weather injuries 
to the hands or face.  

Similarly, post-service medical records, including VA 
examination reports in 1998, include no complaints, findings, 
diagnoses, or treatments for cold weather injuries to the 
hands or face.  
 
At a VA examination in August 1998, the veteran reported 
suffering frostbite injuries to his toes in service in 
Germany in 1979, with foot-related difficulties thereafter, 
but he did not report of any cold-related injuries to the 
hands or face, and no findings related thereto are contained 
within the examination report.  

The Court's decision in Caluza v. Brown, as noted above, 
dictates that to achieve a well-grounded claim for service 
connection for residuals of frostbite of the hands and face, 
there must be presented cognizable (medical) evidence of 
current residuals of frostbite to the hands and face, lay or 
medical evidence of having sustained cold injuries to the 
hands and face in service, and cognizable (medical) evidence 
of a causal link between frostbite in service and the current 
residuals of frostbite to the hands and face.

While the veteran's own statements may be accepted to support 
his contentions of having sustained cold injury to the hands 
and face in service, medical evidence is required to 
establish the other Caluza requirements for a well-grounded 
claim.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is beyond the competence of the person making the 
assertion.  Lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski,  2 Vet. App. 492 (1992).  
Absent cognizable (medical) evidence of the presence of 
current residuals of frostbite of the hands and face, and 
cognizable (medical) evidence of a causal link between the 
veteran's period of service and those current disorders, the 
veteran's claim must be denied as not well grounded.

  
ORDER

The claim for service connection for residuals of frostbite 
of the hands and face is denied as not well grounded.
 

REMAND

1.  Increased (Compensable) Rating Claims for Knee Disorders

The veteran has a history of knee difficulties in service.  
Recently in service, in February 1997, the veteran was seen 
for a history of clicking, popping, pain, and swelling in the 
right knee.  He complained that the knee also felt loose.  
Upon examination, McMurray and anterior/posterior drawer 
tests were negative.  There was 1+ swelling diffusely, and 
significant amounts of crepitus and pain with motion of the 
patella.  A suspicious bulge was also felt medially.  The 
examiner assessed internal derangement of the right knee and 
referred the veteran to orthopedics.  Upon orthopedic 
consultation in February 1997, it was noted that the veteran 
had popping and occasional catching in the knee without 
instability.  Upon examination, there was 2+ effusion, range 
of motion from zero to 120 degrees with pain upon flexion, 
and patellofemoral crepitus.  There was no joint line 
tenderness, a negative Lachman's sign, and a negative 
anterior drawer sign.  Temperature was normal throughout the 
knee.  The orthopedic surgeon assessed possible torn meniscus 
versus "PFA" (patellofemoral arthralgia?).  Thirty 
milliliters of clear yellow liquid were aspirated from the 
knee  The knee was then injected with Lidocaine and 
Celestone.  In March 1997 the right knee was noted to be much 
improved with increased range of motion following the 
injections.

The veteran's knees were examined by a VA examiner in July 
1998.  The veteran complained of intermittent pain in the 
knees dating from injuries during field exercises in Germany 
in 1979.  He also reported that approximately one to two 
times per month he developed fluid accumulation and locking 
in both knees, with these symptoms persisting for the past 12 
to 13 years.  He reported also twisting his knee a few times 
during service, but not suffering any other traumas to the 
knees.  The veteran reported that he only had pain in the 
knees when there was fluid accumulation.  He reported that an 
outside physician performed arthrocentesis when the fluids 
accumulated, with resulting relief of symptoms.  He reported 
using crutches in the past, but no longer needing them.  Upon 
examination, both knees had no effusion and demonstrated 
range of motion from zero to 130 degrees.  However, both 
knees had positive patellofemoral crepitus and patellofemoral 
grind, though without medial or lateral joint line crepitus 
upon motion.  Both knees had diffuse medial and lateral facet 
and medial and lateral joint line tenderness.  Both knees had 
no anterior-posterior or varus-valgus stress instability and 
negative Lachman's and McMurray's signs.  The examiner 
assessed signs and symptoms consistent with chondromalacia 
and patellofemoral syndrome in both knees.  

The Board notes that the claims folder does not contain 
private medical records of the arthrocentesis procedures 
reported by the veteran.  These should be obtain to support 
the veteran's increased rating claims.

Knee disorders may be rated on the basis of limitation of 
flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (1998).  A compensable (10 
percent) rating on the basis of limitation of flexion is 
warranted with flexion limited to 45 degrees; a 20 percent 
rating is warranted with flexion limited to 30 degrees; and a 
30 percent rating is warranted with flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  A 
compensable (10 percent) rating on the basis of limitation of 
extension is warranted with flexion limited to 10 degrees; a 
20 percent rating is warranted  with extension limited to 15 
degrees; a 30 percent rating is warranted with extension 
limited to 20 degrees; a 40 percent rating is warranted with 
extension limited to 30 degrees; and a 50 percent rating is 
warranted with extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999).

Other disabilities of the knees, including subluxation and 
lateral instability, are rated under Diagnostic Code 5257.  
Under that code, with slight recurrent disability of the 
knee, a 10 percent rating is assigned; moderate recurrent 
disability of the knee is rated 20 percent disabling; and 
severe disability of the knee is rated 30 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

An examination for the purpose of rating the veteran's knee 
disorders must comply with DeLuca v. Brown, 8 Vet.App. 202 
(1995), in which the Court held that when a Diagnostic Code 
provides for a rating based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that an examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain on undertaking motion, weakness, 
fatigability and incoordination.  Because the veteran's knees 
may be rated on the basis of limitation of motion, including 
based on limitation of motion due to pain, these particular 
comments must be furnished by the examiner, in order for the 
examination to be adequate for rating purposes.  

The Board notes that separate disability ratings may be 
assignable for knee disabilities.  In a VA General Counsel 
Opinion, VAOPGCPREC 23-97 (July 1, 1997), it was held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 (5010) for limitation of motion 
and Diagnostic Code 5257, for subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis. It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero-
percent rating under those Diagnostic Codes.  In this case, 
however, neither arthritis of the knees nor subluxation or 
lateral instability was not identified upon recent VA 
physical examination or VA X-ray examination.  However, these 
matters will need to be reassessed on the orthopedic 
examination which is to be ordered here.  

2.  Increased Rating Claim for Essential Hypertension

The veteran's hypertension is evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, for hypertensive vascular 
disease.  Under rating criteria effective January 12, 1998, 
where the diastolic pressure is predominantly 100 or more or 
systolic pressure is predominantly 160 or more, a 10 percent 
rating is assigned.  A 10 percent rating is also the minimum 
evaluation for a person with a history of diastolic pressure 
predominantly 100 or more who requires permanent and 
continuous medication to control the condition.   A 20 
percent rating is assigned where diastolic pressure is 
predominantly 110 or more, or where the systolic pressure is 
predominantly 200 or more.  The notes following that rating 
Code indicate that hypertension must be confirmed by readings 
taken two or more times on at least three different days.
38 C.F.R. § 4.110, Diagnostic Code 7101 (effective January 
12, 1998). 

Essential hypertension may result in hypertensive heart 
disease, which, if present, is ratable under Diagnostic Code 
7007.  38 C.F.R. § 4.104 (1999).  

The Board notes that the veteran has a history of essential 
hypertension dating from service, and that inservice EKG's 
also identified various heart irregularities including sinus 
bradycardia and at times a rightward shift.  A heart murmur 
was also assessed in service.  

The veteran underwent a VA examination in August 1998.  
However, the examiner noted that the veteran's claims folder 
was not reviewed in connection with the examination.  The 
veteran reported a history of intermittent rapid heartbeat 
and occasional, brief episodes of elevated blood pressure 
since 1980.  He reported having been told to avoid beverages 
containing caffeine or other stimulants, and reported having 
done relatively well since then.  He reported not having 
elevated blood pressure between episodes, and denied dyspnea 
on exertion.  He did complain of angina-type pain, for which 
he was not taking medication.  The veteran reported 
difficulty sleeping at night, with feeling as if he were 
gasping for breath at night, with early morning headaches.  
He reported congestion in the back of his throat and in his 
sinus at times, though without cough.  He denied fever, 
chills, or weight loss.  An electrocardiogram was reviewed 
and showed normal sinus rhythm with normal axis.  
Cardiovascular examination was normal.  Blood pressure was 
155/99 with a pulse of 60.  The examiner assessed history of 
palpitations, etiology unclear.  

A record from the Family Health Center, Fort Jackson, South 
Carolina, informs that the veteran was prescribed Benazepril 
in October 1998 for his hypertension.  

In an October 1998 notice of disagreement, the veteran 
informed that he had abnormal heart and respiratory 
conditions, with resulting tightness and pains in his chest, 
difficulty breathing, heart flutters, and episodes of very 
high blood pressure with resulting dizziness, nausea, and 
weakness.  He reported that he had been placed on blood 
pressure medication to treat these symptoms, and emphasized 
that his physician had told him that he would have to take 
medication for his hypertension for the rest of his life.

Where, as here, the veteran has presented a well-grounded 
claim, a thorough, contemporaneous examination must be 
performed, for which the examiner must review the claims 
folder.  See Suttman v. Brown, 5 Vet. App. 127 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121 (1991).  Remand is 
necessary for an examination benefited by a review of the 
claims folder.  Upon re-examination, blood pressure readings 
must be taken two or more times on at least three different 
days.  An echocardiogram should also be obtained, and the 
examiner should comment whether the heart is enlarged.  The 
examiner should ascertain whether hypertensive cardiovascular 
disease is present, and if so, the level of resulting 
disability, pursuant to applicable rating criteria under 
Diagnostic Code 7007, should be reported.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (1999).  

3.  Increased Rating Claims for Residuals of 
Frostbite of the Right Foot and Left Foot

In service in November 1980 the veteran was treated at a 
service health clinic for complaints of possible cold weather 
injury to the feet, with complaints of tingling, and pain 
upon walking.  Upon examination, there was very slight 
swelling of the toes, restricted flexion and extension of the 
toes, and tenderness of all toes.  However, peripheral pulses 
were good.  The examiner assessed first degree cold weather 
injury, and prescribed warm soaks, aspirin, indoor duty for 
three days, and no physical training.  

The veteran underwent a VA examination in August 1998.  
However, the examiner noted that the veteran's claims folder 
was not reviewed in connection with the examination.  The 
veteran reported that he suffered frostbite to both feet 
while stationed in Germany in 1979, with flaking and peeling 
of the skin of both feet since that time, though without any 
tissue loss and without any paresthesias or insensitivity.  
Upon examination, there was some tinea pedis between the 
toes, more so on the right foot, and less so on the soles of 
the feet.  There was also onychomycosis on the right 
toenails.  The extremities were otherwise normal, without 
tissue loss or coldness.  The examiner commented that 
onychomycosis and tinea pedis were commonly present following 
frostbite injury.  

Under the new criteria for rating cold injury residuals, a 30 
percent rating is assigned with the following in affected 
parts: arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis). A 20 percent rating is warranted for 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis). A 10 percent rating is warranted for 
arthralgia or other pain, numbness, or cold sensitivity.  38 
C.F.R. § 4.104, Diagnostic Code 7122 (1999).

The claims for increased ratings for residuals of frostbite 
to the left foot and right foot should be remanded for an 
additional VA examination benefited by a review of the claims 
folder.  See Suttman v. Brown; Green (Victor) v. Derwinski.  
The examiner should identify the presence or absence of all 
residual symptoms as noted within the rating code.  

4.  Increased Rating Claim for Tinea Cruris

Service medical records show a history of tinea cruris.  

A record from the Family Health Center, Fort Jackson, South 
Carolina, informs that the veteran was prescribed Econazole 
cream in August 1998.

At a VA examination in August 1998, the examiner noted that 
the claims folder was not reviewed.  The veteran complained 
of a flaking, itching, pruritic rash with pain and occasional 
skin breakdown with bleeding in the groin and around into the 
buttocks, recurrent since 1980 and present currently.  Upon 
examination, there was hyperpigmented, well-demarcated 
eruption with moist debris in the groin area, without current 
evidence of skin breakdown or bleeding.  The examiner 
assessed tinea cruris.  

Tinea cruris has been rated by the RO by analogy to eczema.  
Under Diagnostic Code 7806, where the skin condition is 
manifested by slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area, a 
noncompensable rating is assigned; where there is 
exfoliation, exudation, or itching, involving an exposed or 
extensive area, a 10 percent rating is assigned; where the 
exudation or itching is constant, with extensive lesions or 
marked disfigurement, a 30 percent rating is assigned; and 
where there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the skin 
disorder is exceptionally repugnant, a 50 percent rating is 
assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

In this case, the August 1998 VA examiner did not review the 
veteran's claims file and did not comment on the 
extensiveness of the tinea cruris, in terms of the rating 
criteria.  The examination is thus inadequate and remand is 
required.  See Suttman v. Brown; Green (Victor) v. Derwinski.



5.  Increased (Compensable) Rating Claim for a Low Back 
Disorder

The veteran has a history of low back symptoms in service.  

The veteran's low back was examined by a VA examiner in 
August 1998.  The examiner noted that the claims folder was 
not reviewed.  The veteran reported a history of back pains 
dating from falling while in the field, in service, in the 
1980s.  The veteran reported treatment with some physical 
therapy and injections into the back, though he reported 
never having back surgery.  He denied any history of bowel or 
bladder symptoms.  Upon examination, no joint deformities or 
instabilities of the back were appreciated.  Straight leg 
raising was negative.  The examiner assessed back pain, 
likely mechanical and chronic.  The examiner commented that 
no abnormalities were found during the examination.  

The veteran's low back disorder has been rated under 
Diagnostic Code 5295, for lumbosacral strain.  Lumbosacral 
strain with slight subjective symptoms warrants only a 
noncompensable rating; lumbosacral strain with characteristic 
pain on motion warrants a 10 percent rating; lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in standing position, 
warrants a 20 percent evaluation; and severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of these with abnormal mobility on forced 
motion warrants a 40 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5295.

The veteran's low back disorder may also be rated under 
Diagnostic Code 5292, for limitation of the lumbar spine.  
Under that Code, where limitation of motion is slight, a 10 
percent rating is assigned; where moderate, a 20 percent 
rating is assigned, and where severe, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  

As noted above, when a Diagnostic Code provides for rating a 
service-connected disorder based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and an examination upon which the rating decision 
is based must adequately portray the extent of functional 
loss due to pain on undertaking motion, weakness, 
fatigability and incoordination.  DeLuca v. Brown,  8 Vet. 
App. 202 (1995).  

In this case, the August 1998 VA examiner did not review the 
veteran's claims file, did not report on limitation of motion 
of the low back, and did not consider DeLuca factors (to the 
extent applicable).  The examination is thus inadequate and 
remand is required.  See Suttman v. Brown; Green (Victor) v. 
Derwinski.

6.  Increased (Compensable) Rating Claim for a Prostate 
Disorder

The veteran has been granted service connection for a 
prostate disorder based on a history of benign prostatic 
enlargement in service.  

Upon service separation examination in December 1997, it was 
specifically noted that upon digital rectal examination the 
veteran's prostate was normal.  

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, or postoperative residuals are rated 
as voiding dysfunction or urinary tract infection.  38 C.F.R. 
§ 4.115b (1999).  Voiding dysfunction is to be rated as urine 
leakage, frequency, or obstructed voiding.  Urine leakage, 
requiring wearing absorbent materials which must be changed 
less than twice per day, is rated 20 percent disabling; where 
requiring changing absorbent materials two to four times per 
day, is rated 40 percent disabling; and where requiring 
changing absorbent materials more than four times per day, is 
rated 60 percent disabling.  Urinary frequency, where the 
daytime voiding interval is between two and three hours, or 
when awakening to void two times per night, a 10 percent 
rating is warranted; when the daytime voiding interval is 
between one and two hours, or when awakening to void three to 
four times per night, a 20 percent rating is warranted; and 
when daytime voiding interval is less than one hour, or 
awakening to void five or more times per night, a 40 percent 
rating is assigned.  

With obstructed voiding, with symptomatology, with or without 
stricture disease, requiring dilation one to two times per 
year, a noncompensable rating is assigned; marked obstructive 
symptomatology (hesitancy, slow or weak stream, or decreased 
force of stream) warrants a 30 percent rating when any of the 
following are present: post void residuals of greater than 
150 cubic centimeters (cc), markedly diminished peak flow of 
less than 10 cc/second (measured by uroflometer), recurrent 
urinary tract infection secondary to obstruction, or 
stricture disease requiring dilation every two to three 
months.  

Urinary tract infection, where requiring long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management, warrants a 10 percent 
rating; where recurrent symptomatic infection requires 
drainage/frequent hospitalization (greater than twice per 
year) and/or requires continuous intensive management, the 
urinary tract infection warrants a 30 percent rating.  
38 C.F.R. § 4.115a (1999).  

The veteran appears not to have undergone any VA examination 
to assess the current severity of his prostate disorder.  A 
thorough, contemporaneous VA examination is necessary to 
ascertain the severity of the veteran's prostate disorder. 
See Suttman v. Brown; Green (Victor) v. Derwinski.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received since separation from 
service for his knee disorders, 
essential hypertension, residuals of 
frostbite of the feet, tinea cruris, low 
back disorder, and prostate disorder, 
and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record for these 
disorders should then be requested.  In 
particular, records of treatment at the 
Family Health Center, Fort Jackson, 
South Carolina, should be obtained.  The 
records of knee treatment including 
arthrocentesis of fluids accumulated in 
the knees, should also be obtained.  All 
records obtained should be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of his service-
connected left knee, right knee, and low 
back disorders.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  

The examiner should ascertain whether 
there is arthritis in any joint (both 
knees and the low back), and should also 
note the presence or absence of 
subluxation and/or instability in the 
knees.  For the knees, if subluxation or 
instability is present, the examiner 
should state whether it is less than 
slight, slight, moderate, or severe in 
degree.  Limitation of motion of the 
knees in both flexion and extension 
should be specified in degrees. 
Full range of motion of the knee is zero 
degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II 
(1999).  

The examiner should conduct range of 
motion testing of the lumbar spine, 
specifying the range of motion in degrees 
and in all planes, and comment as to 
whether there is less than slight, 
slight, moderate, or severe limitation of 
motion of the lumbar spine.  The examiner 
should also note whether there is 
characteristic pain on motion, or muscle 
spasm on extreme forward bending, and 
whether there is a loss of lateral spine 
motion of the low back, unilaterally, in 
the standing position.  The examiner 
should also comment as to whether the 
lumbar spine exhibits listing to the 
opposite side, a positive Goldthwaite's 
sign, marked limitation of forward 
bending in a standing position, loss of 
lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of 
the joint space and abnormal mobility on 
forced motion. 

The examiner should also separately 
comment on the effects of each service-
connected disorder (the left and right 
knee and low back disorders) upon the 
veteran's ordinary activity and how any 
pain impairs him functionally, 
particularly in the work-place, 
including, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999), as applicable.

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the degree of severity of his service-
connected hypertension.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
The veteran's blood pressure must be 
taken two or more times on at least three 
different days in order to comply with 
the first regulatory note following 
Diagnostic Code 7101.  The examiner 
should specify any medications which the 
veteran is currently taking for his 
hypertension.  An EKG or an 
echocardiogram should be obtained.  The 
examiner should ascertain whether the 
veteran has an enlarged heart, and 
whether there is hypertensive heart 
disease.  The extent of any such 
additional disability, including symptoms 
and resulting limitations on the 
veteran's functioning, should be 
specified.  

4.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the degree of severity of his 
residuals of frostbite of the left foot 
and right foot, and the degree of 
severity of his tinea cruris.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  

Regarding frostbite, the examiner should 
separately describe for each foot the 
residuals of frostbite that are present 
and the severity of those residuals.  The 
examiner must specifically state for each 
foot whether each of the following are 
present and the severity thereof:   
arthralgia or other pain, numbness, cold 
sensitivity, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, and X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis). 

Regarding tinea cruris, the examiner must 
carefully describe the extent, in terms 
of area of the body covered, by the tinea 
cruris, and whether it extends only to 
unexposed areas, or also extends to 
exposed areas.  The examiner must also 
specifically state whether each of the 
following are present and the frequency 
and severity thereof: exfoliation, 
exudation, crusting, itching, lesions, 
disfigurement, exceptional repugnance, 
and systemic or nervous manifestations.

5.  The veteran should be afforded a VA 
genitourinary examination to determine 
the degree of severity of his service-
connected prostate disorder.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
The examiner should identify the nature 
and severity of the veteran's prostate 
disorder.  Specifically, the examiner 
must state whether there is a voiding 
dysfunction, to include dysfunctions 
associated with urine leakage, urine 
frequency, or obstructed voiding; or 
whether there is a urinary tract 
infection.  If there is urine leakage, 
the examiner must specify whether 
absorbent materials are worn, and if so, 
the frequency, in times per day, that the 
absorbent materials are changed.  If 
there is urine frequency, the examiner 
should specify the number of voidings 
during the day and the number of 
awakenings per night for voiding.  

If there is obstructed voiding, the 
examiner should specify the number of 
times per year, if any, that dilation is 
required; the examiner should describe 
whether there is obstructive 
symptomatology and the severity thereof 
(whether "slight", "moderate", or 
"marked"), to include such symptoms as 
hesitancy, slow or weak stream, or 
decreased force of stream; the examiner 
should state whether there are post-
voiding residuals, and if so the examiner 
should estimate the extent of such 
residuals, measured in cubic centimeters 
(cc); the examiner should state whether 
there is markedly diminished peak flow, 
and if so the examiner should estimate 
the extent of such diminution, measured 
in cc/sec (using a uroflometer); the 
examiner should state whether there is 
recurrent urinary tract infection 
secondary to obstruction; and the 
examiner should state whether there is 
stricture disease requiring dilation, and 
if so the frequency with which such 
dilation is required.   

If there is urinary tract infection, the 
examiner should specify whether it 
requires long-term drug therapy; whether 
it requires hospitalizations, and if so 
the number of hospitalizations per year 
that are required; whether it requires 
intermittent intensive management; 
whether recurrent symptomatic infection 
is present; whether drainage is required 
due to symptomatic infection, and if so 
the frequency with which drainage is 
required; and whether continuous 
intensive management is required.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested examinations 
do not include all clinical findings and 
comments requested, appropriate 
corrective action is to be implemented.

7.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased evaluations 
for service-connected left and right 
knee disorders, essential hypertension, 
residuals of frostbite of the left foot 
and right foot, chronic tinea cruris, 
low back disorder, and prostate 
disorder.  For the knees, separate 
disability ratings for instability and 
arthritis must be considered, as 
explained in the body of this Remand, 
pursuant to VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  For the knees and the 
low back, the provisions of DeLuca and 
38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  If any of the 
determinations remains adverse to the 
veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 


